Waterman, P. J. The statement .was not a compliance with the statute. It provides that the original contractor shall, whenever any payment of money shall become due from the owner, or whenever he desires to draw any money from the owner * * * on such contract, make out and give to the owner * * * a statement under oath, of the number, name of every subcontractor, mechanic or workmanin his employ or person furnishing materials, giving their names and the rate of wages, or the terms of contract, and how m/uch, if anything, is, due or to becom,e due to them or any of them for work done or material furnished. * * * Until the statement provided for in this section is made in manner and form as herein provided, the contractor shall have no right of action. The judgment of the County Court that for lack of a statement in compliance with the statute the plaintiff was not entitled to recover, is affirmed. Judgment affirmed.